101 F.3d 107
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Johnny OYOLA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2575.
United States Court of Appeals, Second Circuit.
March 8, 1996.

Appearing for Appellant:  Johnny Oyola, pro se, Fort Dix, NJ.
Appearing for Appellee:  Peter A. Norling, Assistant United States Attorney, Eastern District of New York, Brooklyn, NY.
E.D.N.Y.
AFFIRMED.
Present:  GRAAFEILAND, MESKILL, WINTER, Circuit Judges.


1
Johnny Oyola, pro se, appeals from Judge Nickerson's order denying Oyola's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255.  We affirm for substantially the reasons stated by the district court.  See Oyola v. United States, No. 95-0095, 1995 WL 520017 (E.D.N.Y. Aug. 15, 1995).